                                                                             JS-6
 1   Stuart L. Carroll, Esq. (SBN 163980)
 2   stuart@carrollaw.com
     LAW OFFICES OF STUART L. CARROLL
 3   400 Continental Blvd., Suite 600
 4   El Segundo, California 90245
     Telephone: (310) 615-1935
 5
 6   Attorney for Plaintiff CARRIE GRAY
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                             Case No.: 2:19-cv-00091-PA-PLA
     CARRIE GRAY,
13
                                               ORDER FOR DISMISSAL WITH
14              Plaintiff, Counter-Defendant   PREJUDICE
15                                             (F.R.C.P. Rule 41(a)(1)(A)(ii))
     vs.
16
17
     PAT MCGRATH COSMETICS LLC, a
18   New York limited liability company;
19
     SEPHORA USA, INC., a Delaware
     corporation; and DOES 1 through 10,
20   inclusive,
21
             Defendants, Counter-Claimants
22
23
24
     //
25
     //
26
     //
27
28
                                               -1-
     GRAY v. PAT MCGRATH, ET AL.
     Case No. 2:19-cv-00091-PA-PLA                   [PROPOSED] ORDER FOR DISMISSAL WITH
                                                     PREJUDICE
 1                                              ORDER
 2         This Court having considered the parties’ joint stipulation to the dismissal of the
 3   above-entitled action, with prejudice, each party to bear its own costs, including possible
 4   attorneys’ fees or other expenses of this litigation, it is hereby ORDERED that this matter
 5   is dismissed, with prejudice, in its entirety.
 6
 7   IT IS SO ORDERED.
 8
 9   Dated: November 06, 2019
10                                                     Percy Anderson
                                                       UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -2-
     GRAY v. PAT MCGRATH, ET AL.
     Case No. 2:19-cv-00091-PA-PLA                          [PROPOSED] ORDER FOR DISMISSAL WITH
                                                            PREJUDICE
